DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, from which claims 2-13 depend, in lines 7-9, “two overlying base plates….a first base plate overlying a second base plate” is indefinite, as it is unclear whether the first and second base plates are the same as the two overlying base plates, or if they are different structures.  For the purpose of examination, it is assumed they are the same.
Regarding claim 14, from which claims 15-26 depend, “to selectively expand or contract a distance between the two base plates” and “both first and second base plates” are indefinite, as the claim previously recites only "at least one overlying base plate", making the claim unclear for when only one base plate is included.  For the purpose of examination, it is assumed that at least one base plate is being referred to.
Regarding claim 24, “wherein the at least one base plate or the frame and one base plate each has at the proximal end an end plate…each end plate being integral to and selectively movable with the at least one base plate” is indefinite, as it is unclear if the frame and base plate are required to have an end plate, or if just the base plate is required to have an end plate.  For the purpose of examination, it is assumed just a base plate is required to have an end plate.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Application Publication No. WO 2016/051095 A1 (Richerme) in view of U.S. Patent Application Publication No. 2013/0023994 (Glerum) and U.S. Patent Application Publication No. 2016/0250034 (Loebl).
An English language version of Richerme is available as U.S. Patent Application Publication No. 2017/0296352.
Regarding claims 1, 2, and 4-6, Richerme discloses an expandable interbody fusion implant device (1) comprising: a frame (2) having a first lateral side (9) and a second lateral side (10) and a distal end (one of walls 11) and a proximal end (other of walls 11); two ramp assemblies, one being a distal ramp assembly (assembly including ramp 32) and the other a proximal ramp assembly (assembly including ramp 31), each ramp assembly has a translating ramp (31/32) with a threaded opening (26); two overlying base plates (3/6) disposed between the distal end and the proximal end of the frame, one base plate (3) being hinged (via linking elements 12/13) to a first lateral side of the frame, a first base plate (3) overlying a second base plate (6); a threaded drive shaft (16/17) pinned to the proximal end of the frame, the drive shaft having a distal drive shaft component (21) having threads for translating the distal ramp assembly and a proximal drive shaft component (20) having threads for translating the proximal ramp assembly, each drive shaft component being coupled to the other (see Fig. 14, e.g.), the proximal drive shaft component being affixed to the frame at the proximal end of the frame (see paragraph [0082] of the English version of Richerme); and wherein rotation of the drive shaft drives the distal ramp assembly and proximal ramp assembly simultaneously in opposite directions to selectively expand or contract a distance between the two base plate laterally relative the second lateral side of the frame (see Figs. 2 and 12, e.g.), simultaneous rotation of both distal and proximal drive shaft components drives the distal and proximal ramps to selectively expand or contract a distance between both first and second base plates to a selected inclination of the first and second base plates relative to the frame over a range of lordotic angles (see Figs. 2 and 12, e.g.).
	Richerme fails to disclose the ramp assemblies each including first and second pivoting hinged ramps, each base plate being hinged to the distal ramp assembly and the proximal ramp assembly at an end of one of said pivoting hinged ramps of each ramp assembly.  However, Loebl discloses an expandable vertebral implant, including first and second ramp assemblies (38/40), each ramp assembly including at least one pivoting hinged ramp (20/26), an at least one base plate (18) being hinged to the ramp assemblies at an end of one of said pivoting hinge ramps of each assembly, wherein each translating ramp has an exterior lift surface (38a/40a) to guide and support the pivoting hinged ramps during expansion or contraction of the base plate, wherein each pivoting hinged ramp has a bearing support surface (20a/26a) configured to slide on the exterior lift surface of the translating ramp, wherein each pivoting hinged ramp bearing support surface is complimentary to the exterior lift surface (see paragraph [0049], e.g.), wherein the complimentary surface of both the pivoting hinged ramp bearing support surface and the exterior lift surface being inclined with a sloped flat feature (see Figs. 1A and 1B).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the implant of Richerme to include a pivoting hinged ramp for each ramp assembly as suggested by Loebl in order to facilitate guided expansion of the at least one base plate to a desired range of inclination.
Richerme fails to disclose the second base plate being similar to the first base plate such that it is hinged to a first lateral side of the frame and hinged to the distal ramp assembly and the proximal ramp assembly such that the second base plate can be expanded or contracted to a selected inclination.  However, Glerum discloses an expandable interbody implant including a frame (12), and first and second overlying base plates (14/16), wherein each base plate is configured similar to each other such that the base plates can be expanded or contracted to a selected inclination relative to the frame (see Fig. 13 and paragraph [0086]; each base plate can be oriented to toggled and phase off configurations).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Richerme such that the second base plate is hinged to the frame and ramp assemblies similar to the first base plate as suggested by Glerum in order to provide additional options to the user in selecting the optimal configuration of the implant relative to the adjacent vertebrae.  
Regarding claim 3, Richerme suggests wherein during expansion of the base plates, the distal ramp assembly moves directionally toward the distal end of the frame on rotation of the first drive shaft component as the proximal ramp assembly moves directionally toward the proximal end of the frame on rotation of the proximal drive shaft component, increasing the inclination of the base plates relative to the frame (see paragraphs [0083] and [0102]-[0104] of English version of Richerme).
Regarding claim 9, Glerum suggests wherein a distal end (26) of a frame (12) has a tapered end (38) configured to facilitate insertion between vertebral bodies (see paragraph [0075]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the distal end of the frame tapered as suggested by Glerum in order to facilitate insertion of the device between adjacent vertebrae and to provide wedged distraction to the vertebrae to allow insertion of the device as needed.  
Regarding claim 10, Richerme suggests wherein the proximal end of the frame has an opening (19) for receiving an end of the threaded drive shaft, and further has lateral sides with slotted channels (12) to receive a hinge pin (13) fixed to the lateral side of each of the base plates, the hinge pin configured to allow the base plates to pivot relative to the frame during expansion or contraction (see Figs. 1 and 2).
Regarding claim 11, Glerum discloses an intervertebral device (210) wherein base plates (214/216) each have at their proximal ends an end plate (defining opening 341, see Fig. 28) with a fastener opening (341) for securing the implant to a vertebral body, each end plate being integral to and selectively movable with the respective base plate during expansion or contraction (see paragraphs [0111]-[0113]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the base plates to each include an end plate as suggested by Glerum to facilitate secure fixation of the device between adjacent vertebrae.  
Regarding claim 13, Glerum discloses an intervertebral device (210) wherein base plates (214/216) have a laterally inclined outer surface configured to match or mimic a lordotic curvature of the lumbar spine (see paragraph [0097] and Fig. 21).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the base plates to each have inclined outer surfaces as suggested by Glerum to facilitate restoring a natural lordosis of the spine.  
Claims 1-6, 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Richerme in view of Glerum.
Regarding claims 1, 2, and 4-6, Richerme discloses an expandable interbody fusion implant device (1) comprising: a frame (2) having a first lateral side (9) and a second lateral side (10) and a distal end (one of walls 11) and a proximal end (other of walls 11); two ramp assemblies, one being a distal ramp assembly (assembly including ramp 32) and the other a proximal ramp assembly (assembly including ramp 31), each ramp assembly has a translating ramp (31/32) with a threaded opening (26); two overlying base plates (3/6) disposed between the distal end and the proximal end of the frame, one base plate (3) being hinged (via linking elements 12/13) to a first lateral side of the frame, a first base plate (3) overlying a second base plate (6); a threaded drive shaft (16/17) pinned to the proximal end of the frame, the drive shaft having a distal drive shaft component (21) having threads for translating the distal ramp assembly and a proximal drive shaft component (20) having threads for translating the proximal ramp assembly, each drive shaft component being coupled to the other (see Fig. 14, e.g.), the proximal drive shaft component being affixed to the frame at the proximal end of the frame (see paragraph [0082] of the English version of Richerme); and wherein rotation of the drive shaft drives the distal ramp assembly and proximal ramp assembly simultaneously in opposite directions to selectively expand or contract a distance between the two base plate laterally relative the second lateral side of the frame (see Figs. 2 and 12, e.g.), simultaneous rotation of both distal and proximal drive shaft components drives the distal and proximal ramps to selectively expand or contract a distance between both first and second base plates to a selected inclination of the first and second base plates relative to the frame over a range of lordotic angles (see Figs. 2 and 12, e.g.).
	Richerme fails to disclose the ramp assemblies each including at least one pivoting hinged ramp, the base plates being hinged to the distal ramp assembly and the proximal ramp assembly at an end of one of said pivoting hinged ramps of each ramp assembly.  However, Glerum discloses an expandable vertebral implant, including first and second ramp assemblies (60/62), each ramp assembly including at least one pivoting hinged ramp (70/72), a base plate (14) being hinged to the ramp assemblies at an end of one of said pivoting hinge ramps of each assembly, wherein each translating ramp has an exterior lift surface (see Fig. 2) to guide and support the pivoting hinged ramps during expansion or contraction of the base plate, wherein each pivoting hinged ramp has a bearing support surface configured to slide on the exterior lift surface of the translating ramp (see Fig. 2), wherein each pivoting hinged ramp bearing support surface is complimentary to the exterior lift surface (see Fig. 2), wherein the complimentary surface of both the pivoting hinged ramp bearing support surface and the exterior lift surface being inclined with a sloped flat feature (see Fig. 2).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the implant of Richerme to include a pivoting hinged ramp for each ramp assembly as suggested by Glerum in order to facilitate guided movement of the at least one base plate to a desired range of inclination.
Richerme fails to disclose the second base plate being similar to the first base plate such that it is hinged to a first lateral side of the frame and hinged to the distal ramp assembly and the proximal ramp assembly such that the second base plate can be expanded or contracted to a selected inclination.  However, Glerum discloses an expandable interbody implant including a frame (12), and first and second overlying base plates (14/16), wherein each base plate is configured similar to each other such that the base plates can be expanded or contracted to a selected inclination relative to the frame (see Fig. 13 and paragraph [0086]; each base plate can be oriented to toggled and phase off configurations).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Richerme such that the second base plate is hinged to the frame and ramp assemblies similar to the first base plate as suggested by Glerum in order to provide additional options to the user in selecting the optimal configuration of the implant relative to the adjacent vertebrae.  
Regarding claim 3, Richerme suggests wherein during expansion of the base plates, the distal ramp assembly moves directionally toward the distal end of the frame on rotation of the first drive shaft component as the proximal ramp assembly moves directionally toward the proximal end of the frame on rotation of the proximal drive shaft component, increasing the inclination of the base plates relative to the frame (see paragraphs [0083] and [0102]-[0104] of English version of Richerme).
Regarding claim 9, Glerum suggests wherein a distal end (26) of a frame (12) has a tapered end (38) configured to facilitate insertion between vertebral bodies (see paragraph [0075]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the distal end of the frame tapered as suggested by Glerum in order to facilitate insertion of the device between adjacent vertebrae and to provide wedged distraction to the vertebrae to allow insertion of the device as needed.  
Regarding claim 10, Richerme discloses wherein the proximal end of the frame has an opening (19) for receiving an end of the threaded drive shaft, and further has lateral sides with slotted channels (12) to receive a hinge pin (13) fixed to the base plates, the hinge pins configured to allow the base plates to pivot relative to the frame during expansion or contraction (see Figs. 1 and 2).
Regarding claim 11, Glerum discloses an intervertebral device (210) wherein base plates (214/216) each have at their proximal ends an end plate (defining opening 341, see Fig. 28) with a fastener opening (341) for securing the implant to a vertebral body, each end plate being integral to and selectively movable with the respective base plate during expansion or contraction (see paragraphs [0111]-[0113]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the base plates to each include an end plate as suggested by Glerum to facilitate secure fixation of the device between adjacent vertebrae.  
Regarding claim 13, Glerum discloses an intervertebral device (210) wherein base plates (214/216) have a laterally inclined outer surface configured to match or mimic a lordotic curvature of the lumbar spine (see paragraph [0097] and Fig. 21).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the base plates to each have inclined outer surfaces as suggested by Glerum to facilitate restoring a natural lordosis of the spine.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Richerme in view of Glerum and Loebl, and further in view of U.S. Patent Application Publication No. 2010/0211176 (Greenhalgh).
Regarding claim 7, Richerme in view of Glerum and Loebl fails to suggest wherein each translating ramp has a pair of opposing sides, each side has a pair of guide channels or grooves configured to receive a projecting rail positioned inside the frame along each first and second lateral side of the frame.  However, Greenhalgh discloses an expandable intervertebral implant (2) wherein each of a pair of translating ramps (96/108) has a pair of opposing sides, each side has a pair of guide channels or grooves (98) configured to receive a projecting rail (106) positioned inside a frame (10) along each first and second lateral side of the frame.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Richerme in view of Glerum and Loebl to have rail-and-groove guides between the ramps and frame as suggested by Greenhalgh in order to securely connect the ramps and frame together and facilitate guided translation of the ramps along the frame.  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Richerme in view of Glerum, and further in view of Greenhalgh.
Regarding claim 7, Richerme in view of Glerum fails to suggest wherein each translating ramp has a pair of opposing sides, each side has a pair of guide channels or grooves configured to receive a projecting rail positioned inside the frame along each first and second lateral side of the frame.  However, Greenhalgh discloses an expandable intervertebral implant (2) wherein each of a pair of translating ramps (96/108) has a pair of opposing sides, each side has a pair of guide channels or grooves (98) configured to receive a projecting rail (106) positioned inside a frame (10) along each first and second lateral side of the frame.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Richerme in view of Glerum to have rail-and-groove guides between the ramps and frame as suggested by Greenhalgh in order to securely connect the ramps and frame together and facilitate guided translation of the ramps along the frame.  
Regarding claim 8, Glerum suggests wherein each base plate (14) has pockets (52) to which the pivoting hinged ramps (70/72) are pinned and each translating ramp has a hinge guide channel or hinge guide groove (recesses in 64/66) for receiving and guiding one of the pivoting hinged ramps, each pivoting hinged ramp has a lateral side keyed into the hinge guide channel or hinge guide groove (see Fig. 2).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Richerme in view of Glerum, and further in view of U.S. Patent Application Publication No. 2013/0297029 (Kana).
Regarding claim 12, Richerme in view of Glerum fails to suggest wherein each end plate further has a locking tab attached to the end plate, the locking tab being rotatable to cover a portion of the fastener from loosening after being affixed to a vertebral body.  However, Kana discloses that an end plate (40) of an intervertebral device (20) has a locking tab (50) attached to the end plate, the locking tab being rotatable to cover a portion of the fastener from loosening after being affixed to a vertebral body (see paragraph [0057]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the end plate to have a locking tab as suggested by Kana in order to prevent migratory backout of fastening screws after they are inserted into the adjacent vertebrae.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Richerme in view of Glerum and Loebl, and further in view of Kana.
Regarding claim 25, Richerme in view of Glerum and Loebl fails to suggest wherein each end plate further has a locking tab attached to the end plate, the locking tab being rotatable to cover a portion of the fastener from loosening after being affixed to a vertebral body.  However, Kana discloses that an end plate (40) of an intervertebral device (20) has a locking tab (50) attached to the end plate, the locking tab being rotatable to cover a portion of the fastener from loosening after being affixed to a vertebral body (see paragraph [0057]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the end plate to have a locking tab as suggested by Kana in order to prevent migratory backout of fastening screws after they are inserted into the adjacent vertebrae.  
Claims 14-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Richerme in view of Loebl.
Regarding claims 14, 15, and 17-19, Richerme discloses an expandable interbody fusion implant device (1) comprises:  a frame (2) having a first lateral side (9) and a second lateral side (10) and a distal end (one of walls 11) and a proximal end (other of walls 11); two ramp assemblies, one being a distal ramp assembly (assembly including ramp 32) and the other a proximal ramp assembly (assembly including ramp 31), each ramp assembly has a translating ramp (31/32) with a threaded opening (26); at least one overlying base plate (3) disposed between the distal end and the proximal end of the frame, the at least one base plate being hinged (via linking elements 12/13) to a first lateral side of the frame; a threaded drive shaft (16/17) pinned to the proximal end of the frame, the drive shaft having a distal drive shaft component (21) having threads for translating the distal ramp assembly and a proximal drive shaft component (20) having threads for translating the proximal ramp assembly, each drive shaft component being coupled to the other (see Fig. 14, e.g.), the proximal drive shaft component being affixed to the frame at the proximal end of the frame (see paragraph [0082] of the English version of Richerme); and wherein rotation of the drive shaft drives the distal ramp assembly and proximal ramp assembly simultaneously in opposite directions to selectively expand or contract a distance between the at least one base plate laterally relative the second lateral side of the frame (see Figs. 2 and 12, e.g.), simultaneous rotation of both distal and proximal drive shaft components drives the distal and proximal ramps to selectively expand or contract a distance between the at least one base plate relative to the frame to a selected inclination over a range of lordotic angles (see Figs. 2 and 12, e.g.).
	Richerme fails to disclose the ramp assemblies each including at least one pivoting hinged ramp, the at least one base plate being hinged to the distal ramp assembly and the proximal ramp assembly at an end of one of said pivoting hinged ramps of each ramp assembly.  However, Loebl discloses an expandable vertebral implant, including first and second ramp assemblies (38/40), each ramp assembly including at least one pivoting hinged ramp (20/26), an at least one base plate (18) being hinged to the ramp assemblies at an end of one of said pivoting hinge ramps of each assembly, wherein each translating ramp has an exterior lift surface (38a/40a) contoured to guide and support the pivoting hinged ramps during expansion or contraction of the at least one base plate, wherein each pivoting hinged ramp has a bearing support surface (20a/26a) configured to slide on the exterior lift surface of the translating ramp, wherein each pivoting hinged ramp bearing support surface is complimentary to the exterior lift surface (see paragraph [0049], e.g.), wherein the complimentary surface of both the pivoting hinged ramp bearing support surface and the exterior lift surface being inclined with a sloped flat feature (see Figs. 1A and 1B).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the implant of RIcherme to include a pivoting hinged ramp for each ramp assembly as suggested by Loebl in order to facilitate guided expansion of the at least one base plate to a desired range of inclination.
Regarding claim 16, Richerme discloses wherein during expansion of the at least one base plate, the distal ramp assembly moves directionally toward the distal end of the frame on rotation of the first drive shaft component as the proximal ramp assembly moves directionally toward the proximal end of the frame on rotation of the proximal drive shaft component (see paragraphs [0083] and [0102]-[0104] of English version of Richerme).
Regarding claim 23, Richerme discloses wherein the proximal end of the frame has a first opening (41) and a second opening (19) for receiving the proximal drive shaft component, and further has lateral sides with slotted channels (12) to receive a pin (13) fixed to the lateral side of each of the at least one base plate, the pin configured to allow the at least one base plate to pivot relative to the first lateral side of the frame during expansion or contraction (see Figs. 1 and 2).
Claims 14-19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Richerme in view of Glerum.
Regarding claims 14, 15, and 17-19, Richerme discloses an expandable interbody fusion implant device (1) comprises:  a frame (2) having a first lateral side (9) and a second lateral side (10) and a distal end (one of walls 11) and a proximal end (other of walls 11); two ramp assemblies, one being a distal ramp assembly (assembly including ramp 32) and the other a proximal ramp assembly (assembly including ramp 31), each ramp assembly has a translating ramp (31/32) with a threaded opening (26); at least one overlying base plate (3) disposed between the distal end and the proximal end of the frame, the at least one base plate being hinged (via linking elements 12/13) to a first lateral side of the frame; a threaded drive shaft (16/17) pinned to the proximal end of the frame, the drive shaft having a distal drive shaft component (21) having threads for translating the distal ramp assembly and a proximal drive shaft component (20) having threads for translating the proximal ramp assembly, each drive shaft component being coupled to the other (see Fig. 14, e.g.), the proximal drive shaft component being affixed to the frame at the proximal end of the frame (see paragraph [0082] of the English version of Richerme); and wherein rotation of the drive shaft drives the distal ramp assembly and proximal ramp assembly simultaneously in opposite directions to selectively expand or contract a distance between the at least one base plate laterally relative the second lateral side of the frame (see Figs. 2 and 12, e.g.), simultaneous rotation of both distal and proximal drive shaft components drives the distal and proximal ramps to selectively expand or contract a distance between the at least one base plate relative to the frame to a selected inclination over a range of lordotic angles (see Figs. 2 and 12, e.g.).
	Richerme fails to disclose the ramp assemblies each including at least one pivoting hinged ramp, the at least one base plate being hinged to the distal ramp assembly and the proximal ramp assembly at an end of one of said pivoting hinged ramps of each ramp assembly.  However, Glerum discloses an expandable vertebral implant, including first and second ramp assemblies (60/62), each ramp assembly including at least one pivoting hinged ramp (70/72), an at least one base plate (14) being hinged to the ramp assemblies at an end of one of said pivoting hinge ramps of each assembly, wherein each translating ramp has an exterior lift surface (see Fig. 2) contoured to guide and support the pivoting hinged ramps during expansion or contraction of the at least one base plate, wherein each pivoting hinged ramp has a bearing support surface configured to slide on the exterior lift surface of the translating ramp (see Fig. 2), wherein each pivoting hinged ramp bearing support surface is complimentary to the exterior lift surface (see Fig. 2), wherein the complimentary surface of both the pivoting hinged ramp bearing support surface and the exterior lift surface being inclined with a sloped flat feature (see Fig. 2).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the implant of RIcherme to include a pivoting hinged ramp for each ramp assembly as suggested by Glerum in order to facilitate guided movement of the at least one base plate to a desired range of inclination.
Regarding claim 16, Richerme discloses wherein during expansion of the at least one base plate, the distal ramp assembly moves directionally toward the distal end of the frame on rotation of the first drive shaft component as the proximal ramp assembly moves directionally toward the proximal end of the frame on rotation of the proximal drive shaft component (see paragraphs [0083] and [0102]-[0104] of English version of Richerme).
Regarding claim 22, Glerum suggests wherein a distal end (26) of a frame (12) has a tapered end (38) configured to facilitate insertion between vertebral bodies (see paragraph [0075]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the distal end of the frame tapered as suggested by Glerum in order to facilitate insertion of the device between adjacent vertebrae and to provide wedged distraction to the vertebrae to allow insertion of the device as needed.  
Regarding claim 23, Richerme discloses wherein the proximal end of the frame has a first opening (41) and a second opening (19) for receiving the proximal drive shaft component, and further has lateral sides with slotted channels (12) to receive a pin (13) fixed to the lateral side of each of the at least one base plate, the pin configured to allow the at least one base plate to pivot relative to the first lateral side of the frame during expansion or contraction (see Figs. 1 and 2).
Regarding claim 24, Glerum discloses an intervertebral device (210) wherein the at least one base plate each has at the proximal end an end plate (defining opening 341, see Fig. 28) with a fastener opening (341) for securing the implant to a vertebral body, each end plate being integral to and selectively movable with the at least one base plate during expansion or contraction (see paragraphs [0111]-[0113]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the at least one base plate to include an end plate as suggested by Glerum to facilitate secure fixation of the device between adjacent vertebrae.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Richerme in view of Loebl, and further in view of Greenhalgh.
Regarding claim 20, Richerme in view of Loebl fails to suggest wherein each translating ramp has a pair of opposing sides, each side has a pair of guide channels or grooves configured to receive a projecting rail positioned inside the frame along each first and second lateral side of the frame.  However, Greenhalgh discloses an expandable intervertebral implant (2) wherein each of a pair of translating ramps (96/108) has a pair of opposing sides, each side has a pair of guide channels or grooves (98) configured to receive a projecting rail (106) positioned inside a frame (10) along each first and second lateral side of the frame.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Richerme in view of Loebl to have rail-and-groove guides between the ramps and frame as suggested by Greenhalgh in order to securely connect the ramps and frame together and facilitate guided translation of the ramps along the frame.  
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Richerme in view of Glerum, and further in view of Greenhalgh.
Regarding claim 20, Richerme in view of Glerum fails to suggest wherein each translating ramp has a pair of opposing sides, each side has a pair of guide channels or grooves configured to receive a projecting rail positioned inside the frame along each first and second lateral side of the frame.  However, Greenhalgh discloses an expandable intervertebral implant (2) wherein each of a pair of translating ramps (96/108) has a pair of opposing sides, each side has a pair of guide channels or grooves (98) configured to receive a projecting rail (106) positioned inside a frame (10) along each first and second lateral side of the frame.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Richerme in view of Glerum to have rail-and-groove guides between the ramps and frame as suggested by Greenhalgh in order to securely connect the ramps and frame together and facilitate guided translation of the ramps along the frame.  
Regarding claim 21, Glerum suggests wherein the at least one base plate (14) has pockets (52) to which the pivoting hinged ramps (70/72) are pinned and each translating ramp has a hinge guide channel or hinge guide groove (recesses in 64/66) for receiving and guiding one of the pivoting hinged ramps, each pivoting hinged ramp has a lateral side keyed into the hinge guide channel or hinge guide groove (see Fig. 2).
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Richerme in view of Loebl, and further in view of Glerum.
Regarding claim 22, Richerme and Loebl fail to suggest wherein the distal end of the frame has a tapered end configured to facilitate insertion between vertebral bodies.  However, Glerum suggests wherein a distal end (26) of a frame (12) has a tapered end (38) configured to facilitate insertion between vertebral bodies (see paragraph [0075]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the distal end of the frame tapered as suggested by Glerum in order to facilitate insertion of the device between adjacent vertebrae and to provide wedged distraction to the vertebrae to allow insertion of the device as needed.  
Regarding claim 24, Richerme in view of Loebl fails to suggest wherein the at least one base plate each has at the proximal end an end plate with a fastener opening for securing the implant to a vertebral body, each end plate being integral to and selectively movable with the at least one base plate during expansion or contraction.  However, Glerum discloses an intervertebral device (210) wherein the at least one base plate each has at the proximal end an end plate (defining opening 341, see Fig. 28) with a fastener opening (341) for securing the implant to a vertebral body, each end plate being integral to and selectively movable with the at least one base plate during expansion or contraction (see paragraphs [0111]-[0113]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the at least one base plate to include an end plate as suggested by Glerum to facilitate secure fixation of the device between adjacent vertebrae.  
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Richerme in view of Glerum, and further in view of Kana.
Regarding claim 25, Richerme in view of Glerum fails to suggest wherein each end plate further has a locking tab attached to the end plate, the locking tab being rotatable to cover a portion of the fastener from loosening after being affixed to a vertebral body.  However, Kana discloses that an end plate (40) of an intervertebral device (20) has a locking tab (50) attached to the end plate, the locking tab being rotatable to cover a portion of the fastener from loosening after being affixed to a vertebral body (see paragraph [0057]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the end plate to have a locking tab as suggested by Kana in order to prevent migratory backout of fastening screws after they are inserted into the adjacent vertebrae.  
Regarding claim 26,  Glerum suggests wherein the implant (10, see Fig. 14) has a longitudinal length extending between the distal end and the proximal end and a lateral width between opposing first and second lateral sides and the at least one base plate (14/100) has a convex outer surface (102) having a crowned or peak extending from a midline of the implant and decreasing toward each distal and proximal end, the convex outer surface configured to be complimentary to the endplate of an adjacent vertebral body wherein the convex curvature of the endplate of the vertebral body provides a bearing surface area over a range of angulations of the base plates (see Fig. 14).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the at least one base plate to have a convex outer surface as suggested by Glerum in order to tailor the shape of the device to optimally fit with an adjacent vertebral body.  
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Richerme in view of Loebl and Glerum, and further in view of Kana.
Regarding claim 25, Richerme in view of Loebl and Glerum fails to suggest wherein each end plate further has a locking tab attached to the end plate, the locking tab being rotatable to cover a portion of the fastener from loosening after being affixed to a vertebral body.  However, Kana discloses that an end plate (40) of an intervertebral device (20) has a locking tab (50) attached to the end plate, the locking tab being rotatable to cover a portion of the fastener from loosening after being affixed to a vertebral body (see paragraph [0057]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the end plate to have a locking tab as suggested by Kana in order to prevent migratory backout of fastening screws after they are inserted into the adjacent vertebrae.  
Regarding claim 26,  Glerum suggests wherein the implant (10, see Fig. 14) has a longitudinal length extending between the distal end and the proximal end and a lateral width between opposing first and second lateral sides and the at least one base plate (14/100) has a convex outer surface (102) having a crowned or peak extending from a midline of the implant and decreasing toward each distal and proximal end, the convex outer surface configured to be complimentary to the endplate of an adjacent vertebral body wherein the convex curvature of the endplate of the vertebral body provides a bearing surface area over a range of angulations of the base plates (see Fig. 14).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the at least one base plate to have a convex outer surface as suggested by Glerum in order to tailor the shape of the device to optimally fit with an adjacent vertebral body.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,962,272 (Daffinson). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus more specific. Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,166,117 (Daffinson). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus more specific. Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773